                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SPIROS PSAROLOGOS,                             )
                                               )
       Plaintiff,                              )
                                               )      Case No. 19 C 7400
       v.                                      )
                                               )
                                               )      Magistrate Judge M. David Weisman
CITY OF CHICAGO, et al.,                       )
                                               )
       Defendants.                             )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff alleges that the defendant police officers beat and/or arrested him without probable

cause. He asserts 42 U.S.C. § 1983 claims for excessive force and false arrest against the

individual officers and also seeks to hold the City liable for their alleged misconduct pursuant to

Monell v. Department of Social Services of New York, 436 U.S. 658 (1978). The case is before

the Court on defendants’ motion to bifurcate the Monell claim and stay Monell discovery. For the

reasons set forth below, the Court grants the motion in part.



                                             Discussion

       In his Monell claim, plaintiff asserts that the “City has encouraged the [misconduct he

alleges] by failing to adequately train, investigate and/or discipline Chicago police officers for

their own use of excessive force and for the covering up of their fellow officers’ use of excessive

force, even in off-duty situations such as the one here, and these failure [sic] constitute deliberate

indifference.” (Compl., ECF 1 ¶ 101.) Plaintiff says the following practices/customs “were the

driving force behind [defendants’] conduct” and the harm to plaintiff:

       A. The CITY of Chicago has encouraged its police department and investigative
        agencies to protect its police officers from accountability by allowing and fostering
        a “code of silence” in the Chicago police department[;]
        B. The CITY has failed to adequately and impartially investigate allegations of
        police misconduct[;]
        C. The CITY has failed to adequately retrain and discipline officers for their
        misconduct[;]
        D. The CITY has failed to develop and implement an effective “early warning
        system” to identify and address problematic behavior by its police officers[;]
        E. Finally, the CITY has failed to terminate officers who have demonstrated they
        are dangerous and pose a foreseeable risk to public safety.

(Id. ¶ 102.)

        Defendants say the Monell claim should be severed for trial from the claims plaintiff asserts

against the individual defendants. See Fed. R. Civ. P. 42(b) (permitting courts to separate claims

for trial “[f]or convenience, to avoid prejudice, or to expedite and economize”). This case,

however, is far from trial. Thus, whether it is appropriate to sever the Monell claim for trial and

approve the City’s proposed limited consent judgment is not ripe at this time.

        That does not mean, however, that Monell discovery should proceed immediately. See

Fed. R. Civ. P. 26(c) (giving courts discretion to limit the scope of discovery or specify the time

for discovery). Though Monell liability is not always contingent on the liability of individual

defendants, see Thomas v. Cook County Sheriff’s Department, 604 F.3d 293, 305 (7th Cir. 2010),

a successful Monell claim still requires a constitutional injury. Plaintiff says his constitutional

rights were violated by defendants’ use of excessive force and lack of probable cause. It is difficult

to conceive of a scenario in which the City would be held liable for these injuries and the individual

defendants would not. Thus, in this case, it makes sense to stay Monell discovery until discovery

on the claims against the individual defendants is completed and any summary judgment motion

they may file has been decided. If the individual defendants do not file a motion for summary

judgment, or file one that the Court decides in plaintiff’s favor, then Monell discovery will begin.

        Admittedly, this approach may lead to two rounds of discovery and two summary judgment

                                                  2
motions instead of one. But the discovery process will be more efficient and manageable if the

first round focuses on the use of force and probable cause and the second round focuses on the

Monell claims. Moreover, structuring discovery in this way will not hinder any party’s ability to

gather evidence in support of their claims or defenses. Accordingly, the Court stays Monell

discovery until further order of the Court.



                                              Conclusion

       For the reasons set forth above, the Court grants in part defendants’ motion to bifurcate the

Monell claim and stay Monell discovery [53]. The motion is granted as to the request for a stay

and in all other respects is denied without prejudice. Monell discovery is stayed until further order

of the Court.

SO ORDERED.                                    ENTERED: March 3, 2020




                                               M. David Weisman
                                               United States Magistrate Judge




                                                  3
